EXHIBIT 10.31 CONSULTING AGREEMENT This Consulting Agreement ("Agreement"), is entered into as of October 8, 2008 (the "Effective Date") by and between Location Based Technologies, Inc., the (“Company”), and Michael Dautermann ("Consultant"). W I T N E S S E T H: WHEREAS, Company is a technology and telecommunications company that has designed and patented wireless communications products and systems combining advanced wireless location based services technology to provide features ofutilizing a proprietary software system; and WHEREAS, Company wishes to assure itself of the services of Consultant for the period and upon the terms and conditions provided in this Agreement; and WHEREAS, Consultant is willing to serve and to provide consulting to the Company on a project basis for said period and upon the terms and conditions provided in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, the parties hereto agree as follows: 1.Period a.Term.Subject to the terms and conditions of this Agreement, Company hereby agrees to use Consultant for the design of the iPhone application. The capacity as set forth herein, commencing on the Effective Date and continuing in full force and effect until such time as the execution of each Task is completed, but in no event longer than two (2) weeks from the Effective Date (the "Consultancy Term").Upon payment in full, the Consultant shall release all code to the Company and have no further claims on the code. b.Duties and Responsibilities.During the Term, Consultant agrees to devote his working time and attention to the project and tasks faithfully and efficiently perform all reasonable responsibilities and duties to the best of his skill and abilities, in a competent and professional manner. c.Services.During the Term, Consultant further agrees not to engage in any business or perform any services that are competitive with the business of or services provided by Company or that may be deemed to constitute a conflict of interest.Notwithstanding anything to the contrary contained in this Section 1(c), Consultant shall not be prohibited from (i) rendering services to relatives, charitable or community organizations; (ii) managing her personal investments in such manner as to not interfere with the performance of her duties hereunder; or (iii) owning no more than five percent (5%) of the equity securities of a corporation or other entity, so long as (A) such services or activities are not rendered to any business which is competitive with the business of Company, and (B) such services or activities do not in any way interfere with the performance of Consultant's duties and responsibilities hereunder. 2.Compensation.During the Term, Consultant shall be entitled to the compensation and benefits provided below. a.Base Payment.During the Consulting Term, in full consideration for the services to be rendered by Consultant, Consultant shall compensation for worked performed on an hourly basis of $125. The Consultant will invoice the Company at the end of the term. 1 b.
